DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 12, 21 and 22.
b.    Pending: 2-7, 9-22.

Allowable Subject Matter
Claims 2-7, 9-22 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Liaw (US 20140254246 Al).
Liaw discloses a circuit designs for a dual-port SRAM cell with various layout schemes for the dual-port SRAM cell. The dual-port SRAM cell comprises a storage unit and a plurality of partial dummy transistors connected to the outputs of the storage unit. Various layout schemes for the dual-port SRAM cell are further disclosed. A gate electrode serves as the gate for a pull-down transistor and a pull-up transistor, a gate of a first partial dummy transistor, and a gate of a second partial dummy transistor. A butt contact connects a long contact to the gate electrode. The long contact further connects to a drain of a pull-down transistor, a drain of a pull-up transistor, a drain of a first pass gate, and a drain of a second pass gate, wherein the first pass gate and the second pass gate share an active region.
Regarding independent claim 12 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the gate of the first dummy transistor covering a first end of the first fin or a second end of the second fin and being floating.
Regarding independent claim 21 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the first dummy gate electrode is made of a conductive material comprising doped polysilicon or metal and is floating.
Regarding independent claim 22 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a first dummy gate electrode extending in a second direction that is perpendicular P20150959US05 App. No.: 17/340,403 Page 7 to the first direction as viewed from above, the first dummy gate electrode extending over a first fin end of the plurality of fins and the first dummy gate electrode having a lower surface at a first height over an upper surface of the semiconductor substrate as viewed in cross-section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liaw PG PUB 20130154027 teaches a novel SRAM cell design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824                                                                                                                                                                                                        

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.